Title: To Thomas Jefferson from Edmond Charles Genet, 18 September 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Newyork le 18 septembre 1793. l’an 2e. de la République Française.

Persuadé que la souveraineté des Etats-unis reside essentiellement dans le Peuple et sa representation dans le Congrès; Persuadé que le 
 
pouvoir éxécutif est le seul qui ait été confié au President des Etats-unis; Persuadé que ce magistrat n’a point le droit de décider des questions dont la Constitution reserve particulierement la discussion au Congrès; Persuadé qu’il n’est point le maitre de faire plier, des traités éxistans, aux circonstances et d’en changer le sens; Persuadé que la ligue formée par tous les Tirans pour aneantir les principes républicains fondés sur les droits des hommes sera l’objet des plus serieuses déliberations du Congrès; J’avais differé, dans la seule vuë de maintenir la bonne harmonie entre les Peuples libres d’amerique et de france de communiquer à mon gouvernement avant l’epoque à laquelle devaient s’assembler les representans du Peuple les pièces originales de la correspondance qui s’est etablie par écrit entre vous et moi sur les droits politiques de la France en particulier, sur les interets de la liberté générale et sur les actes proclamations et decisions de Mr. Le President des Etats unis relativement à des objets qui necessitent par leur nature la sanction du Corps legislatif. Cependant instruit que les messieurs qui m’ont été peints si souvent comme des aristocrates partisans de la monarchie, partisans de l’angleterre, de sa constitution et par consequent ennemis des principes que tous les bons français ont embrassés avec un enthousiasme religieux, alarmés de la popularité que faisait rejaillir sur le Ministre de france l’affection du Peuple américain pour la république française et pour la cause glorieuse qu’elle defend, alarmés également de mon inébranlable et incorruptible attachement aux maximes severes de la démocratie, travaillaient à me perdre dans ma patrie après avoir réuni tous leurs efforts pour me Calomnier dans l’esprit de leurs concitoyens; J’allais commencer à rassembler ces tristes materiaux et Je prenais des mesures pour les faire passer en France avec mes rapports lorsque la dénonciation que ces mêmes hommes ont excité Mr. Le President à faire porter contre moi par Mr. Morris m’est parvenuë. Fort des principes qui ont dirigé ma conduite, a l’abri de tout reproche fondé, Je croyais néanmoins y trouver des allegations graves; mais quel a été mon étonnement lorsque J’ai vu que le Peuple americain y etait plus outragé que moi, que l’on supposait que J’exerçais sur lui une influence souveraine, que l’on pretendait que Je lui faisais prendre part à la guerre de la liberté pour la deffense de ses freres de ses alliés contre les intentions de son gouvernement; que des Jugemens favorables à nos interets rendus au milieu des acclamations des Citoyens de Philadelphie par des Jurés et par des tribunaux independans n’ont pas été l’expression d’une Justice severe; enfin que J’étais une puissance dans une autre puissance. D’aussi étranges accusations prouvant seulement que le Peuple américain aime et soutient nos principes et notre cause en depit de ses nombreux ennemis et que la puissance que l’on me fait l’honneur de m’attribuer n’est que celle de la reconnoissance qui lutte contre l’ingratitude, 
 
de la verité qui combat l’erreur, Je n’enverrai point d’autre Justification de ma conduite. Je Joindrai Seulement à l’appui des opinions que Je devais professer quelques ecrits qui ont été publiés ici, tels que ceux de veritas et d’Helvidius, &c. Quant aux outrages personnels, quant aux doutes que vous insinués sur mon devouement à l’union des Peuples, J’ai lieu de croire qu’ils ne feront point une grande impression lorsqu’on relira mes réponses aux nombreuses adresses que vos concitoyens ont daigné me présenter; lorsqu’on se rappellera que placé à l’age de 12 ans dans le bureau des affaires etrangeres c’est moi qui ai eu l’avantage de contribuer a pénétrer les Français de l’esprit de 1776. et de 1777. en traduisant dans notre langue sous la direction de mon Pere, alors chef de Bureau, la plupart de vos loix et des ecrits de vos politiques; que depuis cette époque, toujours fidèle à la cause de la liberte, J’ai rendu aux américains dans les differens emplois que J’ai occupés tous les services qui ont dépendu de moi et qu’enfin, chargé de representer le peuple français auprès du premier peuple qui ait proclamé les droits de l’homme, sachant à quel point notre ancien gouvernement avait mis d’entraves liberticides au commerce et à l’intimité de nos deux nations, Je n’ai rien négligé pour obtenir d’une part les bases liberales sur les quelles doivent se négocier les nouveaux liens que la république française desire contracter avec les Etats unis, pour faire sentir de l’autre au gouvernement fœderal combien il etait instant de S’occuper promptement de la conclusion de ce veritable pacte de Famille qui doit unir à Jamais les interets politiques et commerciaux de Deux peuples également en but à la haine de tous les tirans. Au surplus, Monsieur quel que soit le resultat de l’exploit dont vous venés de vous rendre le généreux instrument, après m’avoir fait croire que vous etiés mon ami, après m’avoir initié dans des misteres qui ont enflammé ma haine contre tous ceux qui aspirent au pouvoir absolu; Il est un acte de Justice que le Peuple americain, que le Peuple français, que tous les peuples libres sont interessés à reclamer, c’est qu’il soit Fait une enquete particuliere dans le prochain congrès des motifs d’après lesquels le chef du pouvoir éxécutif des Etats-unis à pris sur lui seul de demander la destitution d’un Ministre public que le Peuple souverain des Etats-unis avait recu fraternellement et reconnu avant que les formes diplomatiques eussent été remplies à son égard à Philadelphie.
C’est au nom du Peuple français que Je suis envoyé auprès de ses frères; auprès d’hommes libres et Souverains, C’est donc aux representans du Peuple américain et non à un seul homme à porter contre moi un acte d’accusation si Je l’ai mérité. Un despote peut seul se permettre de demander à un autre despote la destitution de son representant et ordonner en cas de refus son expulsion; c’est ce que l’imperatrice de
 
russie à fait à mon egard vis-à-vis de Louis XVI; mais dans un etat libre il ne peut point en etre ainsi, à moins que l’ordre ne soit entierement interverti, à moins que le Peuple dans un moment d’aveuglement ne veuille river ses fers en faisant à un seul individu l’abandon de ses droits les plus precieux. Je vous prie donc, Monsieur, de mettre sous les yeux du President des Etats unis la demande que Je lui fais, au nom de l’équité, de presenter à la discussion du congrès à l’époque ou il s’assemblera par la loi, si les grands événemens qui occupent l’univers ne paroissent pas encore suffisans pour accelerer Sa convocation 1°. toutes les questions relatives aux droits politiques de la france dans les Etats-unis. 2°. les differens cas resultans de notre etat de guerre avec les puissances dont Je vous ai Fait connoitre les actes d’agression: 3°. les chefs d’accusation que le Ministre des Etats-unis auprès de la République française est chargé de porter contre moi et contre les Consuls dont le caractere se trouve compromis et outragé de la maniere la plus scandaleuse, pour avoir obéi a des ordres superieurs qu’il n’etait ni en leur pouvoir, ni au mien de révoquer. Dans cette attente, Monsieur, Je ne considere point la dignité de la Nation francaise comme compromise par la position extraordinaire dans laquelle Je me trouve ainsi que les Consuls et Je n’ai a me plaindre que des formes que vous avés employées. Le Conseil éxécutif de la republique française avait aussi des plaintes d’une éspece bien differente que celles que l’on allegue contre moi à porter contre Mr. Morris votre ambassadeur à Paris; mais pénétré d’un Juste sentiment de respect pour la Souveraineté du Peuple americain il m’a recommandé de ne vous Faire que des observations confidentielles sur la necessité de rappeller ce Ministre plenipotentiaire accusé par la voix publique sur des Faits constatés, mais non par les representans du Peuple, après une enquete réguliere, d’avoir favorisé autant qu’il a pu les projets contre revolutionnaires de Louis XVI. de lui avoir fait parvenir des mémoires dans les quels il lui conseillait de ne point accepter la Constitution, de n’avoir eu de liaisons qu’avec des hommes suspects, d’avoir affecté le plus grand mepris pour tous ceux qui servaient loyalement la cause du Peuple; d’avoir été le Canal des Conseils qui ont conduit Lafayette dans les cachots de la Prusse; d’avoir abusé du respect que le peuple francais portait à l’envoyé du Peuple americain pour faciliter plus surement la correspondance et les conspirations de tous ses ennemis; de n’avoir montré que de l’aigreur dans ses relations avec les ministres de la république; d’avoir affecté en leur ecrivant de n’employer en parlant de l’exécutif des Etats-unis que de ces mots au nom de sa cour si choquants pour des oreilles républicaines; d’avoir demandé un passeport le 10 aoust 1792 pour passer en angleterre avec l’ambassadeur de George III. et d’avoir dit publiquement avec une confiance que l’evenement actuel
 
Justifie que si l’ambassade de la république etait recuë à Philadelphie son éxistance et celle des Consuls républicains en Amerique n’y serait pas de longue durée.
Je vous ai deja Fait part, Monsieur, de quelques unes de ces imputations; mais comme Je vous l’ai deja dit par respect pour la souveraineté des Etats-unis, J’ai cru devoir laisser à leur sagesse le soin de prendre les mesures les plus convenables pour concilier leur dignité avec ce que peut éxiger leur prudence.
Ne doutant point, Monsieur, que la Justice que Je reclame ne me soit renduë ainsi qu’à mes cooperateurs; Je dois vous prevenir que Je vais faire imprimer toute ma correspondance avec vous, toutes mes instructions et toutes celles des Consuls, afin que le Peuple americain, dont l’estime m’est plus chere que la vie, Juge si Je me suis rendu digne ou non de l’accueil fraternel qu’il a daigné me Faire, si dans tous mes offices Je n’ai point exprimé mon respect pour cette nation vertueuse et ma confiance dans la pureté de ses sentimens; si J’ai insiste Sur un seul principe qui n’ait ete soutenu depuis par des décisions des Jurés et des tribunaux du païs; si en agissant et en m’exprimant avec la franchise et l’energie d’un républicain J’ai attaqué la Constitution; si J’ai meconnu une seule loi, enfin si en reclamant avec toute la fermete qui m’etait prescrite l’execution fidele de nos traittés Je n’ai point cherché a encourager le gouvernement fœderal a employer les seuls moyens qui conviennent à un grand Peuple pour conserver la paix et Jouïr de tous les avantages attachés à la neutralité; objet utile qui ne s’acquiert pas par des demarches timides et incertaines, par des proclamations prématurées qui semblent arrachées par la peur par une impartialité partiale qui aigrit vos amis sans satisfaire vos ennemis; mais par une attitude ferme et prononcée qui annonce à toutes les Puissances que le desir très légitime de Jouïr des douceurs de la paix n’a point fait oublier ce que l’on doit à la Justice, à la reconnoissance et que sans cesser d’etre neutres on peut remplir des engagemens publics contractés avec ses amis dans un moment ou l’on etait soi même en danger.
Je repondrai plus en detail lorsqu’il en sera tems, Monsieur, à votre violente diatribe mais elle renferme un fait sur lequel Je dois à present vous donner des explications. L’on vous ordonne de me reprocher d’avoir imprimé inopinement à mes demarches officieles un ton de Couleur qui a Fait imaginer que l’on n’avait connu en france ni mon Caractere ni mes manieres; Je vous en dirai la raison, Monsieur, c’est qu’un sang pur et chaleureux coule avec rapidité dans mes veines, que J’aime passionement ma patrie, que J’adore la cause de la liberté, que Je suis toujours pret à lui sacrifier ma vie, qu’il me parait inconcevable que tous les ennemis de la Tirannie que tous les hommes vertueux ne marchent point avec nous au Combat et que lorsque Je trouve que l’on
 
Fait une injustice à mes Concitoyens ou que l’on ne prend point leurs interets avec le zèle qu’ils méritent aucune consideration au monde n’empecherait ni ma plume, ni ma bouche de tracer, d’exprimer ma douleur: Je vous dirai donc sans detour que J’ai été éxtremement blessé Monsieur, 1° que le President des Etats-unis se soit haté avant de savoir ce que J’avais à lui transmettre de la part de la République française de proclamer des Sentimens sur lesquels la decence et l’amitié auraient au moins du Jetter un voile. 2°. qu’il ne m’ait parlé dans ma premiere audience que de l’amitié des Etats unis envers la france sans me dire un mot, sans énoncer un seul sentiment sur notre révolution, tandis que toutes les villes, tous les villages depuis charleston Jusqu’à Philadelphie venaient de faire retentir les airs de leurs voeux les plus ardens pour la République française. 3°. qu’il ait recu et admis à une audience particuliere avant mon arrivée Noaïlles et Talon agens connus des contre revolutionnaires français qui depuis ont eu des relations intimes avec deux membres du gouvernement fœderal. 4° que ce premier magistrat d’un Peuple libre ait decoré son sallon de certains medaillons de Capet et de sa Famille qui servaient à Paris de signes de ralliement. 5°. que les premieres plaintes qui ont été faittes à mon predecesseur sur les armemens et les prises qui ont eu lieu à Charleston lors de mon arrivée n’aient été, pour ainsi dire, que la paraphrase des notes du Ministre d’angleterre. 6°. que le secretaire de la guerre auquel Je Fis part du desir qu’avaient nos Gouvernemens des Isles du vent de recevoir promptement quelques fusils et quelques canons qui les missent en etat de deffendre des possessions garanties par les Etats-unis, ait eu le front de me repondre avec une insouciance ironique que les Principes etablis par le President ne lui permettaient pas de nous pretter même un pistolet. 7°. que le secretaire de la tresorerie que J’entretenais sur la proposition que J’avais Faitte de convertir presque toute la dette américaine au moyen d’une opération de finance autorisée par la loi, en farines, en ris, en grains, en salaisons et en autres objets dont la France avait le plus pressant besoin, ait ajouté au refus qu’il avait déja Fait officielement de favoriser cet arangement la déclaration positive que dans le cas même ou il serait praticable les Etats unis ne pourraient point s’y pretter vû que l’angleterre ne manquerait pas de considerer ce remboursement extraordinaire fourni à une nation avec la quelle elle est en guerre comme un acte d’hostilité. 8°. que d’après les instructions du President des Etats unis des Citoyens americains qui s’etaient rangés sous les bannieres de la france ayent été poursuivis et arretés, attentat inoui contre la liberte dont un Jury vertueux et populaire a vengé avec éclat les deffenseurs de la plus belle des causes: 9°. que l’on ait souffert que des tribunaux incompetens aient pris connoissance de Faits relatifs aux prises dont les traittés leur interdisent expressement le pouvoir de s’emparer; que sur l’avoeu de leur
 
incompetence l’on nous ait enlevé ces proprietés acquises par le droit de la guerre, qu’on ait trouvé mauvais que nos consuls aient protesté contre Ces actes arbitraires et que pour prix de son devouement à ses devoirs celui de Boston ait été emprisonné comme un malfaiteur: 10°. que le Président des Etats-unis ait pris sur lui de donner à nos traittés des interpretations arbitraires absolument contraires à leur veritable sens et que par une serie de décisions que l’on voudrait nous faire recevoir comme des loix, il n’ait laissé d’autre dédomagement à la France, pour le sang qu’elle a repandu, pour les tresors qu’elle a dissipés, en combattant pour l’indépendance des Etats-unis; que l’avantage illusoire d’amener dans leurs ports les prises faittes sur ses ennemis sans pouvoir les y vendre: 11°. que l’on n’ait pas encore répondu à la notification que J’ai Faitte du decret de la convention nationale, qui ouvre tous nos ports dans les deux mondes aux Citoyens americains en leur accordant les mêmes faveurs qu’aux citoyens français avantages qui cesseront si l’on continuë à nous traitter avec la même injustice. 12° que l’on ait differé malgré mes respectueuses insinuations de convoquer immediatement le Congrès pour recueillir les veritables sentimens du Peuple pour Fixer le sisteme politique des Etats-unis et decider s’ils veulent rompre, suspendre ou resserer leurs liens avec la france, marche loyale qui aurait evité au gouvernement fœderal beaucoup de contradictions et de subterfuges, à moi beaucoup de peines et de degouts, aux Gouvernemens locaux des embarras d’autant plus grands qu’ils se trouvent placés entre les traittés qui sont des loix et les decisions du gouvernement fœderal qui n’en sont point; Enfin aux tribunaux des devoirs d’autant plus penibles a remplir qu’ils les ont souvent mis dans la necessité de rendre des Jugemens contraires aux intentions du gouvernement.
Il resulte de tous ces Faits, Monsieur, que J’ai du etre profondement affecté de la conduite du gouvernement fœderal envers ma patrie; conduite si contraire à tout ce que la volonté de son souverain a tout ce que les procedés du mien me donnaient lieu d’attendre et que si J’ai montré de la fermeté c’est qu’il etait indispensable que ma résistance fut égale à l’oppression, aux injustices auxquelles se trouvaient en but les interets qui m’etaient confiés; c’est qu’il n’était pas dans mon caractère de parler comme beaucoup de gens d’une maniere et d’agir d’une autre, d’avoir un language officiel et un language confidentiel. J’ai Fait strictement mon devoir, J’ai deffendu mon terrein et Je ne laisserai prescrire contre aucun des droits du peuple français tant qu’il me restera un souffle de vie, tant que nos deux républiques n’auront point changé les Fondemens de leurs rapports politiques et Commerciaux, tant qu’on n’aura pas persuadé au peuple americain qu’il est plus avantageux pour lui de redevenir insensiblement l’esclave de l’angleterre, le tributaire passif de Son Commerce, le jouet de sa Politique, que de rester l’allié de la seule
 
puissance qui soit interessée a deffendre sa souveraineté et son indépendance, à lui ouvrir ses Colonies, et à offrir à toutes ses richesses, des débouchés qui en doublent la valeur. Si c’est la que tendent toutes les machinations que l’on Fait agir contre les républicains francais et contre leurs amis dans les Etats-unis, si c’est pour y parvenir plus commodement que l’on veut avoir ici au lieu d’un ambassadeur démocrate un ministre de l’ancien régime, bien complaisant, bien doux, bien disposé à faire sa Cour aux gens en place à se conformer aveuglement à tout ce qui peut flatter leurs vuës et leurs projets, et à préferer surtout à la Société modeste et Sure des bons fermiers, des simples citoyens, des honnêtes artisans, celle de ces personnages distingués qui spéculent si patriotiquement sur les fonds publics, sur les terres et sur les Papiers d’Etat. J’ignore si la république française vous trouvera aujourd’hui un pareil homme dans son sein; mais dans tous les cas Mr., Je puis vous certifier que Je presserai vivement son gouvernement de me sacrifier sans balancer si cette injustice presente la moindre utilité. Agréés mon respect. 

Genet

